969 A.2d 536 (2009)
COMMONWEALTH of Pennsylvania, Appellant
v.
Daniel WHITE, Appellee.
No. 51 EAP 2008
Supreme Court of Pennsylvania.
Argued April 14, 2009.
Decided April 29, 2009.
Suzan Elena Willcox, Esq., Hugh J. Burns, Jr., Esq., Philadelphia District Attorney's Office, for Commonwealth of Pennsylvania.
Owen W. Larrabee, Esq., Karl Baker, Esq., Jeffrey Paul Shender, Esq., Defender Association of Philadelphia, Philadelphia, for Daniel White.
BEFORE: CASTILLE, and SAYLOR, EAKIN, BAER, TODD, McCAFFERY and GREENSPAN, JJ.

ORDER
PER CURIAM.
The appeal is dismissed as having been IMPROVIDENTLY GRANTED.